                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 15, 2019
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

PRINCELLA V. STEELS,                          §
                                              §
           Plaintiff,                         §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-57
                                              §
UNKNOWN DEFENDANTS,                           §
                                              §
           Defendant.                         §



                        OPINION AND ORDER OF TRANSFER

       This is a civil rights action filed by a Texas state prisoner. Plaintiff Princella V.

Steels (#1926484) is currently incarcerated at the Hobby Unit in Marlin, Texas. (D.E. 1,

Page 5). In her complaint, Plaintiff challenges conditions relating to her confinement.

(D.E. 1). Specifically, Plaintiff alleges her property is being illegally destroyed and she is

not being issued dentures, among other less clear allegations. (D.E. 1). The undersigned

notes Plaintiff is not eligible to proceed as a pauper unless she shows an imminent danger

of serious physical harm because she falls within the three strikes provision of 28 U.S.C.

1915(g).

       A civil action wherein jurisdiction is not founded solely on diversity of citizenship

may be brought in (1) a judicial district where any defendant resides, if all defendants

reside in the same state, or (2) a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred. 28 U.S.C. § 1391(b). In addition, for the


1/2
convenience of parties and witnesses, and in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been

brought. 28 U.S.C. § 1404(a).

      In this case, the events about which Plaintiff complains occurred in Falls County,

Texas. (D.E. 1). None of the Defendants reside or are found in the Corpus Christi

Division of the Southern District of Texas. Falls County lies within the Waco Division of

the Western District of Texas. 28 U.S.C. § 124(d)(2). Therefore, the interests of justice

would be served by a transfer to the Waco Division of the Western District of Texas.

Accordingly, it is ORDERED that this case be TRANSFERRED to the United States

District Court for the Western District of Texas, Waco Division. The Clerk of Court is

DIRECTED to CLOSE this case.

      ORDERED this 15th day of February, 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
